UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-6110


MICHAEL D. JAMES,

                Plaintiff – Appellant,

          v.

DANIEL COTTER, Perry CI Contraband Sgt; D. BURCINSKI,
Contraband Cpl; S. DUFFY, Administrative Captain, Perry CI,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Terry L. Wooten, Chief District
Judge. (9:14-cv-04518-TLW)


Submitted:   August 3, 2016                 Decided:   September 8, 2016


Before GREGORY, Chief Judge, and WYNN and FLOYD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Michael D. James, Appellant Pro Se. James Victor McDade, DOYLE,
O’ROURKE, TATE & MCDADE, PA, Anderson, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael D. James seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge, granting

summary judgment to defendants, and dismissing his 42 U.S.C.

§ 1983 (2012) complaint without prejudice for failure to exhaust

administrative remedies.   Upon review, we vacate the district

court’s order and remand the case with instructions to allow

James a reasonable time to exhaust his administrative remedies

and then, if necessary, move to amend his complaint.    We deny

James’ motion for appointment of counsel and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                            VACATED AND REMANDED




                                  2